Citation Nr: 1646976	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO. 10-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for type II diabetes mellitus from July 22, 2009, to October 23, 2009, and in excess of 20 percent disabling from October 23, 2009, forward. 

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 1, 2013; in excess of 50 percent from February 1, 2013, until the assignment of a temporary total rating on November 2, 2015; and in excess of 50 percent from January 1, 2016, forward. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2012 and June 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, the Veteran was awarded a temporary total disability rating for his PTSD between November 2, 2015, and December 31, 2015, due to hospitalization in excess of 21 days. See 38 C.F.R. § 4.29. As the 100 percent rating is the maximum schedular rating available for PTSD, the Board will consider the rating period on appeal to include only that portion when PTSD was rated less than 100 percent disabling.

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for erectile dysfunction has been perfected, but not yet certified to the Board. However, the electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 

The issues of entitlement to an increased disability rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period on appeal prior to October 23, 2009, the Veteran's diabetes mellitus was managed by a restricted diet alone. 

2. For the rating period from October 23, 2009, forward, the Veteran's diabetes mellitus has been managed by use of an oral hypoglycemic medication and restricted diet. 

3. For the entire rating period on appeal, the Veteran's diabetes mellitus has not required management with use of insulin or regulation of activities. 


CONCLUSION OF LAW

The criteria for an increased disability rating for diabetes mellitus in excess of 10 percent prior to October 23, 2009, and in excess of 20 percent from October 23, 2009, forward, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in August 2009 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in September 2009, February 2013, and October 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating diabetes mellitus, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since October 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Diabetes Mellitus

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only. A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required. A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id. 

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Veteran initiated the instant claim for an increased disability rating in correspondence received by the RO on July 22, 2009. As the relevant temporal focus on an increased rating claim includes up to one year prior to the date of claim, the relevant appeal period begins on July 22, 2008. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Upon diabetic optometry consultation in January 2009, the VA clinician diagnosed type II diabetes mellitus without retinopathy.

A February 2009 VA treatment record diagnosed the Veteran with glucose intolerance. The VA clinician recommended that the Veteran increase his physical activity and improve his diet. 

Upon VA examination in September 2009, the VA examiner indicated that the Veteran was being treated by diabetes mellitus through nutritional counseling alone, without the use of insulin or an oral hypoglycemic medication. The VA examiner noted that the Veteran was instructed on maintaining a restrictive diet, but was not restricted in his ability to perform strenuous activities. The Veteran denied episodes of ketoacidosis and symptoms of diabetic neuropathy or retinopathy. The Veteran reported erectile dysfunction, but the VA examiner opined that the most likely etiology was "possibly tobacco/nicotine abuse," noting that the Veteran has a 20 pack-year smoking history. The VA examiner indicated no diabetic complications; however, the Veteran reported that his diabetes prevented him from participating in long-distance travel. 

A VA treatment record dated October 23, 2009, reflects that the Veteran reported concern about his high blood glucose levels, episodes of blurry vision, and numbness in both legs and hands. The VA physician recommended self-monitoring of blood glucose levels with a home glucometer, and prescribed an oral hypoglycemic medication and medication for the complaints of neuropathic pain in all four extremities. 

Upon diabetic optometry consultation in November 2009, the VA clinician diagnosed type II diabetes mellitus without retinopathy. 

Following VA peripheral nerve examination in February 2010, the VA examiner diagnosed peripheral neuropathy in both lower extremities and bilateral carpal tunnel syndrome with sensory neuropathy. The VA examiner opined that neither the upper extremity nor lower extremity neuropathy was likely due to diabetes mellitus as symptoms in all extremities pre-dated the diagnosis of diabetes mellitus. 

Upon diabetic optometry consultation in April 2010, the VA clinician diagnosed type II diabetes mellitus without retinopathy. While the VA clinician diagnosed mild retinopathy, this was attributed to interferon therapy for hepatitis C virus, not to his diabetes mellitus. 

Upon VA genitourinary examination in May 2010, the Veteran reported erectile dysfunction as beginning in 1990. Following examination, the VA examiner opined that diabetes mellitus was an unlikely cause as the erectile dysfunction pre-dated the diagnosis of diabetes. 

In a December 2012 decision, the Board granted entitlement to peripheral neuropathy of the upper and lower extremities as secondary to the Veteran's diabetes mellitus. In a December 2012 rating decision that effectuated the Board's grant of service connection, the RO assigned 20 percent disability ratings for each extremity, with an effective date of September 29, 2009. 

Upon diabetic optometry consultation in January 2013, the VA clinician diagnosed type II diabetes mellitus without retinopathy.

Upon VA examination in February 2013, the VA examiner noted that the Veteran's diabetes mellitus required treatment through a restricted diet and an oral hypoglycemic medication. The VA examiner noted there were no hospitalizations for hypoglycemia or ketoacidosis, and indicated that the Veteran's condition did not require regulation of his activities. The VA examiner further denied any complications as a result of the Veteran's diabetes, including hypertension, diabetic peripheral neuropathy, diabetic retinopathy, and erectile dysfunction. 

Following VA eye examination in September 2014, the VA examiner indicated that the Veteran did not have diabetic retinopathy. The VA optometrist noted that the Veteran presented with cataracts, and that some types of cataracts can be more commonly seen in patients with diabetes. However, the type of cataract demonstrated by the Veteran was more likely related to aging. 

Upon VA examination in October 2014, the VA examiner noted that the Veteran's diabetes mellitus required treatment through a restricted diet and an oral hypoglycemic medication. The VA examiner specifically denied any hospitalizations for hypoglycemia or ketoacidosis, and indicated that the Veteran's condition did not require regulation of his activities. The VA examiner noted a diabetic complication of diabetic peripheral neuropathy. The VA examiner specifically opined that hypertension and erectile dysfunction were not complications of the Veteran's diabetes, as both conditions pre-dated his diabetes diagnosis. 

Upon diabetic optometry consultation in May 2015, the VA clinician diagnosed type II diabetes mellitus without retinopathy.

A June 2015 VA treatment record reflects that the Veteran's diabetes mellitus was currently being managed with an oral hypoglycemic medication and restricted diet. The Veteran denied hypoglycemic episodes. 

Upon diabetic optometry consultation in May 2016, the VA clinician diagnosed type II diabetes mellitus without retinopathy.

The preponderance of the evidence is against a finding supporting an increased disability rating at any point during the appeal period. Prior to October 23, 2009, the evidence demonstrates that the Veteran's diabetes mellitus was medically managed through a restricted diet alone; this satisfies the criteria for a 10 percent disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913. From October 23, 2009, forward, the evidence demonstrates that the Veteran's diabetes mellitus has been medically managed through a combination of an oral hypoglycemic medication and restricted diet; this satisfied the criteria for a 20 percent disability rating. Id.

There is no evidence, at any point during the appeal period, that the Veteran has been prescribed insulin for management of his diabetes mellitus. Moreover, there is no indication that the Veteran's activities have been regulated. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho, 21 Vet. App. 360. It is clear that the term "regulation of activities" should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition. While the Veteran's treating health care providers have recommended that the Veteran increase his physical activity thorough walking, there is no evidence that a medical treatment provider has found that he should avoid strenuous activities. To the contrary, all VA examiners have indicated that the severity of the Veteran's diabetes mellitus did not necessitate regulation of his activities. Accordingly, entitlement to a 40 disability rating or higher is not warranted. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus. As noted above, the Veteran is already in receipt of separate disability ratings for peripheral neuropathy of all four extremities as secondary to the diabetes mellitus. Regarding other diabetic complications, consistent across the appeal period, all VA examinations and clinicians have specifically denied the presence of other diabetic complications, including hypertension, retinopathy, and erectile dysfunction. Accordingly, the Board finds that entitlement to separate disability rating for complications caused by diabetes mellitus other than peripheral neuropathy are not warranted. 

The Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's diabetes mellitus. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The symptomatology and impairments caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's diabetes mellitus has been manifested by use of oral medications and regulation of diet, which are specifically provided for under Diagnostic Code 7913. The criteria also contemplate the Veteran's diabetic complications, which are separated rated as appropriate. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's diabetes mellitus, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased disability rating for type II diabetes mellitus in excess of 10 percent from July 22, 2009, to October 23, 2009, and in excess of 20 percent from October 23, 2009, forward, is denied. 


REMAND

Since the September 2014 VA psychiatric examination, the evidence unclear as to the current severity of the Veteran's PTSD. The Veteran was hospitalized for his PTSD between November 2, 2015, and December 11, 2015, suggesting worsening of his symptomatology. However, a February 2016 VA mental health treatment record provides a diagnosis of "PTSD in early remission," suggesting an improvement in his symptoms. Accordingly, a new VA examination is needed to accurately assess the current nature and severity of the Veteran's PTSD. 

In June 2014, the Board requested that a VA examiner opine as to the unemployability of the Veteran in consideration of all of the Veteran's service-connected disabilities in the aggregate. While several VA examiners have opine on the Veteran's employability, none have addressed the combination of his service-connected disabilities as specifically requested by the Board. Further, an examination by a vocational rehabilitation specialist would be appropriate.


Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

4. Following completion of the above, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

After evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


